In an action to recover damages for personal injuries suffered by plaintiff when she fell on an alleged defect in the pavement adjacent to a trolley track maintained by defendant, plaintiff appeals from a judgment entered on a verdict in favor of defendant. Judgment unanimously affirmed, with costs. Evidence of the condition found by defendant’s track inspector on August 16, 1950, was properly excluded since there was no proof that the condition on that date was the same as existed on May 6, 1950, the date of the accident. Admission of the hospital record of treatment given to plaintiff in 1940 and 1942, while technically erroneous, was not prejudicial. There is no merit to plaintiff’s claim that she did not receive a fair trial. Present — Nolan, P. J., Carswell, Johnston, MacCrate and Schmidt, JJ. [See post, p. 894.]